Ross, J.,
dissents in a memorandum as follows: I believe the *698matter was properly remanded for further proceedings on the ground that the record, in its present form, failed to provide the hearing court with sufficient information to allow it to make an informed decision as to whether the respondent Division’s determination was supported by substantial evidence (see, Flinker v State Div. of Human Rights, 123 AD2d 578). Fifteen documents petitioner submitted to the Division in response to the employer’s defense were neither found in the Division’s files nor mentioned in its investigative report or determination letter. In addition, relevant information contained in the employer’s personnel files and in the files of the EEOC, which had conducted its own investigation of petitioner’s claims, were not made part of the record and were not adequately summarized.
"The petitioner’s burden is simply to establish that there is probable cause to believe that [he or] she has been the victim of unlawful discrimination and determinations of no probable cause may be overturned for failure to conduct an in-depth investigation.” (State Div. of Human Rights v Gaylord Bros., 112 AD2d 726, 727.) The investigator’s sworn statement that she looked at the omitted documents before making her determination is insufficient to " ' " 'generate conviction in and persuade a fair and detached fact finder’ that there is no substance in the complaint” ’ ” (supra, at 728). The matter should be remitted for a thorough investigation of at least the documentation inexplicably omitted from the Division’s file, the investigative report and the determination letter.